DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in the application. 
Amendments to claim 1, filed on 8/31/2022, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejection of claims1- 4 over Tateishi et al. (US Patent Application No. 2012/0204446), made of record in the office action mailed 6/6/2022, page 3, paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed 8/31/2022.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Itakura et al. (US Patent Application No. 2005/0279738).
Regarding claim 1, Itakura et al. teach a laminate (page 3, paragraph [0046]) comprising a first member which contains a thermoplastic polymer and through which laser light is transmitted (page 1, paragraph [0008], page 3, paragraph [0046]) and a second member which contains a thermoplastic polymer and absorbs light (page 1, paragraph [0009], page 3, paragraph [0046]), wherein the first member is directly bonded to the second member and no bonding sheet is arranged between the first member and the second member (page 1, paragraphs [0006], [0008], [0009], page 3, paragraph [0046]). 
Itakura et al. are silent wherein A represented by the following formula 1 is more than zero, Formula 1 : A = - 9 x D + W a – 45 wherein D represents a distance between a Hansen solubility parameter of the thermoplastic polymer of the first member and a Hansen solubility parameter of the thermoplastic polymer of the second member calculated according to the following formula 2, Wa represents work of adhesion calculated from each surface free energy of the first member and the second member according to the following formula 3, Formula 2 : D={4x(δd1 – δd2)2 + (δp1 – δp2)2+(δh1 – δh2)2}1/2 wherein δd1, δp1, and δh1 represent a dispersion term, a polarity term, and a hydrogen bond term, respectively, in the Hansen solubility parameter of the thermoplastic polymer of the first member, δd1, δp1, and δh1 represent a dispersion term, a polarity term, and a hydrogen bond term, respectively, in the Hansen solubility parameter of the thermoplastic polymer of the second member, Formula 3 : Wa = 2 x (γd1 x γd2)1/2 + 2 x (γp1 x γp2)1/2 + 2 x (γh1 x γh2)1/2 wherein γd1, γp1, and γh1 represent a dispersion component, a polarity component, and a hydrogen bond component, respectively, in the surface free energy of the first member, and γd1, γp1, and γh1 represent a dispersion component, a polarity component, and a hydrogen bond component, respectively, in the surface free energy of the second member.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same first member and second member in the laminate of Itakura et al. would possess the same A, D and Wa as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claims 3 and 4, Itakura et al. teach a laminate (page 3, paragraph [0046]) comprising a first member which contains a thermoplastic polymer and through which laser light is transmitted (page 1, paragraph [0008], page 3, paragraph [0046]) and a second member which contains a thermoplastic polymer and absorbs light (page 1, paragraph [0009], page 3, paragraph [0046]), wherein the first member is directly bonded to the second member and no bonding sheet is arranged between the first member and the second member (page 1, paragraphs [0006], [0008], [0009], page 3, paragraph [0046]). 
The limitation “a shoe comprising a shoe sole comprising an outsole, wherein the outsole includes one of the first member and the second member" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The laminate of Itakura et al. is capable of being used in a shoe comprising a shoe sole comprising an outsole in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  



Claim Rejections - 35 USC § 103
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US Patent Application No. 2005/0279738) in view of Tateishi et al. (US Patent Application No. 2012/0204446).
Regarding claim 2, Itakura et al. teach wherein the first member is formed of a non-foamed material (page 1, paragraph [0008]).  
Itakura et al. fail to teach wherein the second member is formed of a foam.  However, Tateishi et al. teach a laminate (page 1, paragraph [0013]) comprising a first member which contains a thermoplastic polymer and through which laser light is transmitted (page 1, paragraph [0014], page 5, paragraph [0100]) and a second member which contains a thermoplastic polymer and absorbs laser light (page 1, paragraphs [0014], [0018]), wherein the first member is formed of a non-foamed material (page 5, paragraphs [0100], [0102]), and the second member is formed of a foam (page 1, paragraph [0014], page 3, paragraph [0045]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use foam of Tateishi et al. in the second member of Itakura et al. in order to provide excellent mechanical strength and elasticity (Tateishi et al., page 3, paragraph [0051]).
Regarding claims 3 and 4, Itakura et al. fail to teach a shoe comprising a shoe sole comprising an outsole, wherein the outsole includes one of the first member and the second member.  However, Tateishi et al. teach a shoe comprising a shoe sole (page 1, paragraph [0014], page 2, paragraph [0035]) comprising an outsole, wherein the outsole (page 1, paragraph [0014], page 2, paragraph [0035]) includes a first member which contains a thermoplastic polymer and through which laser light is transmitted (page 1, paragraph [0014], page 5, paragraph [0100]) and a second member which contains a thermoplastic polymer and absorbs laser light (page 1, paragraphs [0014], [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the laminate of Itakura et al. in a shoe as that of Tateishi et al. because the laminate of Itakura et al. is capable of being used in a shoe comprising a shoe sole comprising an outsole in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  


Response to Arguments
Applicant's arguments filed 8/31/2022 with respect to claims 1-4 of record have been carefully considered but are moot due to the new grounds of rejection.


Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/30/2022